Exhibit 10.4.9

PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT

PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) dated as of the
Grant Date set forth in the Notice of Grant (as defined below), by and between
Gogo Inc., a Delaware corporation (the “Company”), and the participant whose
name appears in the Notice of Grant (the “Participant”), pursuant to the Gogo
Inc. 2016 Omnibus Incentive Plan, as in effect and as amended from time to time
(the “Plan”). Capitalized terms that are not defined herein shall have the
meanings given to such terms in the Plan.

1. Grant of Restricted Stock Units. The Company hereby evidences and confirms
its grant to the Participant, effective as of the Grant Date, of the number of
restricted stock units (the “Restricted Stock Units”) specified in the Gogo Inc.
2016 Omnibus Incentive Plan Performance Restricted Stock Unit Grant Notice
delivered by the Company to the Participant (the “Notice of Grant”). This
Agreement is subordinate to, and the terms and conditions of the Restricted
Stock Units granted hereunder are subject to, the terms and conditions of the
Plan, which are incorporated by reference herein. If there is any inconsistency
between the terms hereof and the terms of the Plan, the terms of the Plan shall
govern. The Restricted Stock Units shall be considered Performance Awards under
the Plan.

2. Vesting of Restricted Stock Units.

(a) Vesting. Except as otherwise provided in this Section 2, the Restricted
Stock Units shall vest, if at all, as of the date that both time vesting and
performance vesting conditions are satisfied (each such date, a “Vesting Date”,
and the date a time vesting condition is satisfied, a “Time Vesting Date”)) as
set forth in the Notice of Grant, subject to the continued employment of the
Participant by the Company or any Subsidiary thereof through such date. If any
Restricted Stock Unit does not performance vest within the applicable
performance period set forth in the Notice of Grant, such Restricted Stock Unit
shall be forfeited as provided in the Notice of Grant.

(b) Termination of Employment.

(i) Death, Disability or Retirement. If a Participant’s employment with the
Company terminates due to death, Disability or Retirement, prior to the Vesting
Date, the Restricted Stock Units shall be deemed time vested to the extent of
the number of Restricted Stock Units that would have time vested had the
Participant’s Service continued until the next Time Vesting Date immediately
following the date of the Participant’s death or the effective date of the
Participant’s Termination of Service due to Disability or Retirement. Any
remaining Restricted Stock Units that are not time vested shall immediately be



--------------------------------------------------------------------------------

forfeited and canceled effective as of the date of the Participant’s death or
effective date of the Participant’s Termination of Service due to Disability or
Retirement. If any Restricted Stock Units have time vested (including pursuant
to this Section 2(b)(i)) but not yet performance vested, such Restricted Stock
Units shall continue to be eligible for performance vesting through the 90th day
following the date of the Participant’s death or the effective date of the
Participant’s Termination of Service due to Disability or Retirement. Any
Restricted Stock Units that have not vested during such period following the
Participant’s death or the effective date of the Participant’s Termination of
Service due to Disability or Retirement shall be forfeited effective as of the
date of the Participant’s death or the effective date of the Participant’s
Termination of Service. For purposes of this Agreement, “Retirement” shall mean
a Participant’s Termination of Service with the Company (other than a
termination for Cause) occurring on or after the date on which either (x) the
Participant reaches the age of 65 or (y) the Participant’s age plus years of
service equal seventy-five (75) (as determined by the Committee in its sole
discretion).

(ii) Other Terminations. If a Participant’s employment with the Company is
terminated due to circumstances other than as set forth in Section 2(b)(i) the
Restricted Stock Units shall be vested only to the extent they are vested as of
the effective date of the Participant’s Termination of Service, and all unvested
Restricted Stock Units shall be forfeited and cancelled, as of such effective
date.

(c) Change in Control. In the event of a Change in Control, then Restricted
Stock Units shall time vest in accordance with the Plan and performance vest if
the Change in Control Price equals or exceeds the stock price in the applicable
performance vesting conditions as set forth in the Notice of Grant and shall
continue or be settled as provided in the Plan.

(d) Committee Discretion. Notwithstanding anything contained in this Agreement
to the contrary, subject to Section 15(m) of the Plan, the Committee, in its
sole discretion, may accelerate the vesting with respect to any Restricted Stock
Units under this Agreement, at such times and upon such terms and conditions as
the Committee shall determine.

3. Settlement of Restricted Stock Units. Subject to Section 7(d), the Company
shall deliver to the Participant one share of Stock (or the value thereof) in
settlement of each outstanding Restricted Stock Unit that has vested as provided
in Section 2 on the first to occur of (i) the Vesting Date (or within 60 days
thereafter) or (ii) a Change in Control in which the Restricted Stock Units do
not continue, in each case, as determined by the Committee in its sole
discretion (A) in Stock by either, (x) issuing one or more certificates
evidencing the Stock to the Participant or (y) registering the issuance of the
Stock in the name of the Participant through a book entry credit in the records
of the

 

2



--------------------------------------------------------------------------------

Company’s transfer agent, (B) by a cash payment equal to the Fair Market Value
of the Stock on the settlement date or (C) in the event of settlement upon a
Change in Control, a cash payment equal to the Change in Control Price,
multiplied by the number of vested Restricted Stock Units. No fractional shares
of Stock shall be issued in settlement of Restricted Stock Units. Fractional
Restricted Stock Units shall be settled through a cash payment equal to the Fair
Market Value of the Stock on the settlement date.

4. Securities Law Compliance. Notwithstanding any other provision of this
Agreement, the Participant may not sell the shares of Stock acquired upon
vesting of the Restricted Stock Units unless such shares are registered under
the Securities Act of 1933, as amended (the “Securities Act”), or, if such
shares are not then so registered, such sale would be exempt from the
registration requirements of the Securities Act. The sale of such shares must
also comply with other applicable laws and regulations governing the shares and
Participant may not sell the shares of Stock if the Company determines that such
sale would not be in material compliance with such laws and regulations.

5. Participant’s Rights with Respect to the Restricted Stock Units.

(a) Restrictions on Transferability. The Restricted Stock Units granted hereby
are not assignable or transferable, in whole or in part, and may not, directly
or indirectly, be offered, transferred, sold, pledged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including without
limitation by gift, operation of law or otherwise) other than by will or by the
laws of descent and distribution to the estate of the Participant upon the
Participant’s death; provided that the deceased Participant’s beneficiary or
representative of the Participant’s estate shall acknowledge and agree in
writing, in a form reasonably acceptable to the Company, to be bound by the
provisions of this Agreement and the Plan as if such beneficiary or the estate
were the Participant.

(b) No Rights as Stockholder. The Participant shall not have any rights as a
stockholder including any voting, dividend or other rights or privileges as a
stockholder of the Company with respect to any Stock corresponding to the
Restricted Stock Units granted hereby unless and until shares of Stock are
issued to the Participant in respect thereof.

6. Adjustment in Capitalization. The number, class or other terms of any
outstanding Restricted Stock Units shall be adjusted by the Committee to reflect
any extraordinary dividend, stock dividend, stock split or share combination or
any recapitalization, business combination, merger, consolidation, spin-off,
exchange of shares, liquidation or dissolution of the Company or other similar
transaction affecting the Stock in such manner as it determines in its sole
discretion.

 

3



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

(b) No Right to Continued Employment. Nothing in the Plan or this Agreement
shall interfere with or limit in any way the right of the Company or any of its
Subsidiaries to terminate the Participant’s employment at any time, or confer
upon the Participant any right to continue in the employ of the Company or any
of its Subsidiaries.

(c) Interpretation. The Committee shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the Committee
under or pursuant to the Plan or this Award shall be final and binding and
conclusive on all persons affected hereby.

(d) Tax Withholding. The Company and its Subsidiaries shall have the right to
deduct from all amounts paid to the Participant in cash (whether under the Plan
or otherwise) any amount of taxes required by law to be withheld in respect of
settlement of the Restricted Stock Units under the Plan as may be necessary in
the opinion of the Employer to satisfy tax withholding required under the laws
of any country, state, city or other jurisdiction, including but not limited to
income taxes, capital gains taxes, transfer taxes, and social security
contributions that are required by law to be withheld. The Company may require
the recipient of shares of Stock or the cash, as applicable, to remit to the
Company an amount in cash sufficient to satisfy the amount of taxes required to
be withheld as a condition to the issuance of shares or payment of cash in
settlement of the Restricted Stock Units. The Committee may, in its discretion,
require the Participant, or permit the Participant to elect, subject to such
conditions as the Committee shall impose, to meet such obligations by having the
Company withhold or sell the least number of whole shares of Stock having a Fair
Market Value sufficient to satisfy all or part of the amount required to be
withheld. The Company may defer settlement until such requirements are
satisfied.

(e) Forfeiture for Financial Reporting Misconduct. In the event that the
Participant commits misconduct or gross negligence (whether or not such

 

4



--------------------------------------------------------------------------------

misconduct or gross negligence is deemed or could be deemed to be an event
constituting Cause) and as a result of, or in connection with, such misconduct
or gross negligence the Company restates any of its financial statements, then
the Company may require any or all of the following: (a) that the Participant
forfeit some or all of the Restricted Stock Units subject to this Agreement held
by such Participant at the time of such restatement, (b) that the Participant
forfeit some or all of shares of Stock held by the Participant at the time of
such restatement that had been received in settlement of Restricted Stock Units
subject to this Agreement during the twelve-month period (or such other period
as determined by the Committee) prior to the financial restatement, and (c) that
the Participant pay to the Company in cash all or a portion of the proceeds that
the Participant realized from the sale of shares of Stock that had been received
in settlement of any Restricted Stock Units subject to this Agreement within the
period commencing twelve months (or such other period as determined by the
Committee) prior to the financial restatement. The Company may also cancel or
reduce, or require a Participant to forfeit and disgorge to the Company or
reimburse the Company for, any Restricted Stock Units granted or vested and any
gains earned or accrued, due to the vesting or settlement of Restricted Stock
Units or sale of any Stock acquired in settlement of a Restricted Stock Unit, to
the extent permitted or required by, or pursuant to any Company policy
implemented as required by, applicable law, regulation or stock exchange rule as
from time to time may be in effect (including but not limited to The Dodd–Frank
Wall Street Reform and Consumer Protection Act and regulations and stock
exchange rules promulgated pursuant to or as a result of such Act).

(f) Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the application
of rules of conflict of law that would apply the laws of any other jurisdiction.

(g) Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Restricted Stock
Units evidenced hereby, the Participant acknowledges: (a) that the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (b) that the Award does not create any contractual or other right to
receive future grants of Awards; (c) that participation in the Plan is
voluntary; (d) that the value of the Restricted Stock Units is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; and (e) that the future
value of the Stock is unknown and cannot be predicted with certainty.

 

5



--------------------------------------------------------------------------------

(h) Employee Data Privacy. By entering into this Agreement and accepting the
Restricted Stock Units evidenced hereby, the Participant: (a) authorizes the
Company and the Participant’s employer, if different, any agent of the Company
administering the Plan or providing Plan recordkeeping services, to disclose to
the Company or any of its affiliates any information and data the Company
requests in order to facilitate the grant of the Award and the administration of
the Plan; (b) waives any data privacy rights the Participant may have with
respect to such information; and (c) authorizes the Company and its agents to
store and transmit such information in electronic form.

(i) Consent to Electronic Delivery. By entering into this Agreement and
accepting the Restricted Stock Units evidenced hereby, Participant hereby
consents to the delivery of information (including, without limitation,
information required to be delivered to the Participant pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, this
Agreement and the Restricted Stock Units via Company website, email or other
electronic delivery.

(j) Specified Employee Delay. If the Participant is deemed a “specified
employee” within the meaning of Section 409A of the Code, as determined by the
Committee, at a time when the Participant becomes eligible for settlement of the
Restricted Stock Units upon his or her “separation from service” within the
meaning of Section 409A of the Code, then to the extent necessary to prevent any
accelerated or additional tax under Section 409A of the Code, such settlement
will be delayed until the earlier of: (a) the date that is six months following
the Participant’s Termination of Service and (b) the Participant’s death.
Notwithstanding anything to the contrary in this Agreement, if settlement is to
occur upon a Termination of Service other than due to death or Disability and
the Participant is a Specified Employee and the Units are a Specified Award, to
the extent necessary to comply with, and avoid imposition on the Participant of
any additional tax or interest imposed under, Section 409A of the Code,
settlement shall instead occur on the first business day following the six-month
anniversary of the Participant’s Termination of Service (or, if earlier, upon
the Participant’s death), or as soon thereafter as practicable (but no later
than 90 days thereafter).

(k) Headings and Captions. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

(l) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

 

6



--------------------------------------------------------------------------------

(m) Acceptance of Restricted Stock Units and Agreement. The Participant has
indicated his or her consent and acknowledgement of the terms of this Agreement
pursuant to the instructions provided to the Participant by or on behalf of the
Company. The Participant acknowledges receipt of the Plan, represents to the
Company that he or she has read and understood this Agreement and the Plan, and,
as an express condition to the grant of the Restricted Stock Units under this
Agreement, agrees to be bound by the terms of this Agreement and the Plan. The
Participant and the Company each agrees and acknowledges that the use of
electronic media (including, without limitation, a clickthrough button or
checkbox on a website of the Company or a third-party administrator) to indicate
the Participant’s confirmation, consent, signature, agreement and delivery of
this Agreement and the Restricted Stock Units is legally valid and has the same
legal force and effect as if the Participant and the Company signed and executed
this Agreement in paper form. The same use of electronic media may be used for
any amendment or waiver of this Agreement.

 

7